Mr. Justice Wolf
delivered the opinion of the court.
Benigno Díaz was charged with having violated the closing law in that on a Sunday he used several employees to do some work. It was charged that the work done was not urgent or necessary and was not performed to avoid considerable loss, the exceptional cases established by Act No. 18 of May 20’, 1925. However, the evidence of both sides tended strongly to show that Benigno Díaz would have suffered considerable loss if he had not undertaken the care of his tobacco on the Sunday mentioned in the complaint. The week before had been rainy and Sunday was apparently the first opportunity to save loss.
We think the case is one of insufficient evidence to satisfy our minds rather than a conflict in the proof.
The judgment should be reversed.
Mr. Justice Hutchison took no part in the decision of this case.